DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 22, while there is support for the claimed adhesive channel on the inner surface of the plug and excess flowable adhesive passing into the plurality of weep holes, there is no teaching in the original disclosure or claims of excess flowable adhesive passing through the plurality of weep holes to the adhesive channel. Accordingly, Applicant was not in possession of this limitation at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 7-8 recite “at least two convexly curved portions”. In line 8, there is a limitation of a flat vertical or angled portion between the convexly curved portions. However, it is unclear which of the at least two convexly curved portions are being referenced by “the convexly curved portions”. Moreover, in the implicitly claimed alternative of more than two convexly curved portions it is unclear between which two the flat vertical or angled portion is provided.
	Regarding claim 11, in view of the amendment which deletes the upper lip language, there is no antecedent basis for “the upper lip” in line 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood (US 2008/0245464) in view of Krejchi (US 6139945), Olson (US 2002/0056235), Sidoti (US 9113710) and Dyal (US 3580770).
	Regarding claim 1, Hazelwood teaches a laminate countertop with a curved edge profile, comprising a base support, the base support having a top surface, a bottom surface, opposing longitudinal sides, wherein the curved edge profile is carved on at least one of the opposing longitudinal sides, and opposing latitudinal sides, wherein the curved edge profile comprises an upper lip and a lower lip which define an outer surface, the outer surface comprising at least two convexly curved portions and an angled portion between the convexly curved portions (Figure 2; paragraphs 3-5 and 19-21). It is noted that claim 1 is directed to a product and is therefore not limited to a method step of carving the curved edge profile, but rather is only limited to the structure implied thereby. See MPEP 2113. This limitation of the curved edge profile being carved does not distinguish over the above noted shaped structure taught and illustrated by Hazelwood. The claimed upper lip and lower lip are satisfied by the upper and lower portions which form an outer surface of the Hazelwood’s edge profile as seen in Figure 2, as well as the claimed convexly curved portions and angled portion therebetween. This curved profile is similar to Applicant’s Figure 3D, which falls within this claim language as argued by Applicant in the arguments filed 07 February 2022, on pages 8-9.
	Hazelwood differs from claim 1 in that:
i.	Hazelwood does not teach the base support comprises a synthetic polymer material. The claimed carved profile is further addressed here.
ii.	Hazelwood does not recite a laminate cover formed from a cured resin material.
iii.	Hazelwood does not teach the laminate cover is adhered to and covering at least a portion of the top surface and at least a portion of the curved edge profile of the base support.
	(i)	Hazelwood does not provide details regarding the material of the base support. Accordingly, one having ordinary skill in the art would have been motivated to look to the prior are for a suitable base support material. Krejchi teaches an improved base support comprising foamed polyvinylchloride (PVC) useful a replacement for known fiberboard or particle board base supports in countertop applications (column 1, lines 7-10 and 55-57; column 2, lines 7-51 and 67; column 3, line 1). The foamed PVC base support overcomes problems with the known particle board material, such as being heavy and warping in the presence of moisture (column 1, lines 23-28 and 55-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a synthetic polymer material as the base support in Hazelwood because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Krejchi. As to reasonable expectation of success, one having ordinary skill in the art would have readily appreciated that PVC foam can be provided with a desired shape, for example by carving with a router. See Olson (paragraph 34). It is well within the level of ordinary skill in the art to use a router to provide a desired edge profile. See Sidoti (column 1, lines 55-59). To the extent that Hazelwood’s illustrated curved profile does not satisfy a carved profile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed carved edge profile in the modified countertop of Hazelwood because one of ordinary skill in the art would have been motivated to shape the foamed PVC substrate in a known suitable manner such as carving with a router, as evidenced by Olson and Sidoti.
	(ii) and (iii)	Conventional laminate cover materials in the countertop art are used to cover a base support material and comprise cured resin material. See Dyal (column 1; column 4, lines 1-9). It is also known that the laminate cover is adhered to and covering at least a portion of the top surface and at least a portion of the curved edge profile of the base support. See Dyal (Figures 6-9; column 4, lines 1-9; column 5, lines 25-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a cover material in the modified laminate countertop of Hazelwood and to provide it adhered to and covering the claimed surfaces because one of ordinary skill in the art would have been motivated to use a known suitable plastic laminate cover material and to attach it to the base support in a known manner to provide the desired countertop surface material, as evidenced by Dyal. As to reasonable expectation of success when providing such a cover having curvature comprising two convexly curved portions and an angled portion therebetween, it is clear from Dyal that the cover material may be preformed in a desired shape (column 1, lines 67-72), or alternatively may be formed into complex curved shapes such as an S-shaped surface by the use of heat and appropriately shaped pressing members (column 8, line 59 to column 9, line 12). Accordingly, Dyal establishes a reasonable expectation of success in suitably providing such a cover material formed to cover at least a portion of the top surface and at least a portion of the curved edge profile of the base support.
	Regarding claims 6 and 10, Hazelwood clearly teaches these additional limitations (Figures 1 and 6; paragraphs 26 and 28-31).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood in view of Krejchi, Olson, Sidoti and Dyal as applied to claims 1, 6 and 10 above, and further in view of Nesovic (US 5253932).
	Regarding claim 2, Hazelwood and Dyal do not recite a thickness of the base support, however thickness values in the claimed range are known to provide suitable support. See Nesovic (column 6, lines 65-66). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. While Nesovic recites a plywood support, Krejchi was applied above to suggest a synthetic polymer support as a replacement for known wood based supports. Krejchi also teaches that the compression set of the polymer foam support may be better than convention wood based supports (column 2, lines 45-51), thus suggesting the polymer foam support and known wood based supports have similar mechanical properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified laminate countertop of Hazelwood because one of ordinary skill in the art would have been motivated to use a known suitable thickness for similar base supports, as evidenced by Nesovic and the above noted teachings of Krejchi.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood in view of Krejchi, Olson, Sidoti and Dyal as applied to claims 1, 6 and 10 above, and further in view of Spydevold (US 5667740).
	Regarding claim 3, Krejchi was applied above to suggest a PVC foam base support. However, Krejchi does not recite whether the foam is open or closed cell. It is clear from Krejchi that resistance to moisture and sufficient structural and mechanical properties are desired (column 1, lines 23-28; column 3, lines 22-31; column 4, lines 19-28). Spydevold teaches that closed cell foams are necessary to provide foam which does not absorb moisture and also that closed cell foams generally provide far better mechanical strength properties (column 1, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified laminate countertop of Hazelwood because one of ordinary skill in the art would have been motivated to achieve the above noted advantages of closed cell foams suggested by Spydevold.
	Claim 5 is satisfied for the reasons provided above. Closed cell foams do not absorb moisture and are therefore substantially non-hygroscopic.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood in view of Krejchi, Olson, Sidoti, Dyal and Spydevold as applied to claims 3 and 5 above, as further evidenced by Lee (US 2006/0264523).
	Regarding claim 4, Krejchi teaches foaming to a density reduction level sufficient to meet the requirement of the desired end use, up a density reduction of 80%, and suggests up to about 50% density reduction for countertop applications (column 4, lines 17-31).
	As to the density, unfoamed PVC has a density of about 1.4 g/cm3. See Lee (US 2006/0264523; Table 2, Unfoamed PVC Comparative Example 1). Thus a density reduction of up to 50% suggests a density range of 0.7 to 1.4 g/cm3, which overlaps the claimed range, and a density reduction of up to 80% suggests a density range of 0.3 to 1.4 g/cm3, which also overlaps the claimed range. Naturally, where the lower density provides sufficient strength, it has the readily apparent advantages of lighter weight and reduced consumption of PVC. Moreover, Krejchi clearly teaches foaming to a density reduction level which meets the requirements of the desired use and adjusting foaming conditions to achieve the required structural and mechanical properties (column 3, lines 22-30; column 5, lines 17-31), thus suggesting the selection of a suitable density in the above noted ranges as a matter of routine experimentation to achieve suitable strength for the desired use. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a density in the claimed range in the modified laminate countertop of Hazelwood because one of ordinary skill in the art would have been motivated to provide a suitable density in the claimed range as suggested by the ranges taught by Krejchi or as a matter of routine experimentation to achieve sufficient mechanical properties for the reasons provided above in accordance with the teachings of Krejchi.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood in view of Krejchi, Olson, Sidoti and Dyal as applied to claims 1, 6 and 10 above, and further in view of Nelson (US 6131521).
	Regarding claim 7 and 11, Hazelwood illustrates the claimed plug having an outer surface comprising the curved edge profile (Figure 7). Hazelwood does not recite a laminate cover formed from the cured resin material having the curved edge profile adhered to the outer surface. However, this arrangement is suggested by Nelson for providing such a plug with the desired outer surfacing material (Figures 1A-C and 2; column 4, lines 1-16). Naturally, using the same surfacing material suggested by Dyal would provide a consistent covering surface, which is desired by Hazelwood (paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed adhered laminate cover on a corresponding plug in the modified laminate countertop of Hazelwood because one of ordinary skill in the art would have been motivated to use a known suitable edging plug structure, as suggested by Nelson. As to using a plug comprising the synthetic polymer material, it is clear from Nelson that foamed polymers are suitable (column 4, lines 1-15). Krejchi is applied as above for suggesting a suitable PVC foam which provides suitable mechanical properties for countertop applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified laminate countertop of Hazelwood because one of ordinary skill in the art would have been motivated to form the plug from a known suitable polymer material as suggested by Nelson and Krejchi. It is noted that the recitation of the laminate cover being pre-stamped does not add any structure beyond providing the cover on the plug and with the curved edge profile. The claims are drawn to a product and thus are not limited to recited method steps, but rather are only limited to the structure implied thereby. See MPEP 2113.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood in view of Krejchi, Olson, Sidoti, Dyal and Nelson as applied to claims 7 and 11 above, and further in view of Spydevold.
	Regarding claims 8 and 12, Spydevold is applied as above in the rejection of claims 3 and 5 for suggesting the use of closed cell foam.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood in view of Krejchi, Olson, Sidoti, Dyal, Nelson and Spydevold as applied to claims 8 and 12 above, as further evidenced by Lee.
	Lee is applied as above in the rejection of claim 4 for suggesting density limitation of the foam in the claimed range. 

Allowable Subject Matter
Claims 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 22 has an additional issue of new matter which must be corrected, as detailed in the 35 USC 112(a) rejection above.
	Regarding claims 21 and 23, the closest prior art of record has been applied above. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide these additional limitations. Further regarding claim 21, Kirkwood (US 2008/0105661) teaches weep through holes for allowing excess adhesive to flow through a bonded substrate (Figures 1-2 and 5; paragraphs 22 and 29). However, Kirkwood is directed to bonding structural members of an aircraft and accordingly it is not clear if Kirkwood’s weep holes would be suitable for use in the modified laminate countertop of Hazelwood to satisfy the additional limitations of claim 21. In particular, there is no teaching in Kirkwood of extending such weep holes from an outer surface to an inner surface of the claimed plug for allowing adhesive to flow away from a space between a pre-stamped laminate and the plug, or any similar structure. Rather, Kirkwood’s weep holes direct excess flowable adhesive to an outer surface of the bonded structure.


Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.
	Applicant argues Hazelwood does not teach the curved edge profile as claimed. The examiner respectfully disagrees. The curved profile illustrate in Hazelwood’s Figure 2 satisfies the newly claimed curved profile as seen by the similarity between this Figure and Applicant’s Figure 3D, reproduced in the arguments.
	Applicant argues Krejchi is directed to a flat sheet rather than a decorative layer extending over an edge with a curved profile. In response, the Dyal was relied upon for extending a decorative layer over an edge with a curved profile. Krejchi was relied upon for providing a suitable substrate material. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues none of the applied references teach a synthetic polymer material with the curved edge profile. As noted above, the rejection is based on a combination of references and Hazelwood teaches the claimed curved edge profile. Krejchi was applied to suggest synthetic polymer material as a suitable substrate material in Hazelwood.
	Applicant argues there is no reasonable expectation of success in providing a synthetic polymer base with a curved edge profile. This is a mere assertion. Applicant has not provided any objective evidence to support this assertion. Krejchi suggests synthetic polymer as a material for a countertop substrate, as a replacement for conventional fiber board or particle board, with sufficient structural and mechanical properties for such use. The primary reference to Hazelwood teaches a substrate with the claimed curved edge profile. One having ordinary skill in the art modifying Hazelwood to achieve the advantages of a polymeric substrate taught by Krejchi for countertop applications would have naturally provided the curved edge profile using suitable shaping techniques.
	Applicant argues Krejchi is not directed to a plug material. In response, it is clear from Nelson that foamed polymers are suitable as a plug material (column 4, lines 1-15). Krejchi was applied for suggesting a suitable PVC foam which provides suitable mechanical properties for countertop applications.
	As to the curved edge profile, Hazelwood clearly suggests the claimed curved edge profile, as noted above. As to providing the plug with a cover, this arrangement is suggested by Nelson for providing a plug with the desired outer surfacing material (Figures 1A-C and 2; column 4, lines 1-16). Naturally, using the same surfacing material suggested by Dyal would provide a consistent covering surface, which is desired by Hazelwood (paragraph 5).
	Regarding claims 21-24, these claims have not been rejected over prior art, as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). The changes to the claims and new claims added in the most recent amendment necessitated the new grounds of rejection applied above.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745